985 So. 2d 703 (2008)
Miguel LORENZO, Appellant,
v.
AGENCY FOR HEALTH CARE ADMINISTRATION, Appellee.
No. 4D07-4740.
District Court of Appeal of Florida, Fourth District.
July 9, 2008.
Paolo Annino, and Michael Brownlee, Certified Legal Intern, of FSU College of Law, Tallahassee, for appellant.
Justin Senior, and Amanda Reynolds, Certified Legal Intern, of Agency for Health Care Administration, Tallahassee, for appellee.
SHAHOOD, C.J.
This is an appeal by Miguel Lorenzo from a Final Order of the Department of Children and Families. The order appealed affirmed the Agency for Health Care Administration's denial of reimbursement for the costs of hyperbaric oxygen treatments for his son, who has hypoxic brain injury from almost drowning.
At issue is whether the treatment in question is experimental or investigational, or medically necessary.
The State of Florida through the Agency for Health Care Administration determines whether such treatment is medically necessary, or experimental. The Agency determined that there is no evidence that hyperbaric oxygen treatment is an effective medically necessary treatment for this patient's condition. We agree and accordingly affirm the Final Order.
Affirmed.
KLEIN and DAMOORGIAN, JJ., concur.